Exhibit 10.3
 
STOCKHOLDER VOTING AGREEMENT
 
THIS STOCKHOLDER VOTING AGREEMENT (this “Agreement”) is entered into as of
August 19, 2009 by and among the stockholders listed on the signature page(s)
hereto (collectively, the “Stockholders” and each individually, a
“Stockholder”), Empire Resorts, Inc., a Delaware corporation (the “Company”),
and Kien Huat Realty III Limited, an Isle of Man corporation (the
“Investor”).  Capitalized terms used and not otherwise defined herein shall have
the respective meanings assigned to them in the Investment Agreement referred to
below.
 
WHEREAS, as of the date hereof, the Stockholders collectively own of record and
beneficially the shares of common stock, $0.01 par value per share, of the
Company (“Common Stock”) set forth opposite their respective names on Schedule I
hereto  (such shares being referred to herein collectively as the “Shares” and,
for the avoidance of doubt, all references herein to a Stockholder’s Shares
shall include not only all the Shares opposite such Stockholder’s name on
Schedule I, but also all additional shares of Common Stock that are, or become
during the term of this Agreement, owned directly or indirectly by such
Stockholder or any Person controlled by or under common control with such
Stockholder, subject in all cases to Transfers (as defined below) of such Shares
that have been made to Permitted Transferees to the extent permitted by and in
accordance with Section 2(a));
 
WHEREAS, concurrently with the execution of this Agreement, the Investor and the
Company are entering into an Investment Agreement, dated as of the date hereof
(as amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Investment Agreement”), pursuant to
which, the Company has agreed, subject to the terms thereof, to issue shares of
Common Stock to the Investor in exchange for the consideration set forth
therein; and
 
WHEREAS, as a condition to the willingness of the Investor to enter into the
Investment Agreement, the Investor has required that the Stockholders enter
into, and in order to induce the Investor to enter into the Investment
Agreement, the Stockholders are willing to enter into, this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:
 
Section 1.                      Voting of Shares.  Each Stockholder covenants
and agrees that until the termination of this Agreement in accordance with the
terms hereof, at the stockholders’ meeting called by the Company to approve the
Company Voting Proposals pursuant to Section 3.1 of the Investment Agreement
(including any adjournments or postponements thereof) or any other meeting of
the stockholders of the Company, however called, and in any action by written
consent of the stockholders of the Company, such Stockholder (a) will vote or
consent to, or cause to be voted or consented to, all of his, her or its Shares
in favor of (i) the Company Voting Proposals and (ii) any other matter relating
to the consummation of the transactions contemplated by the Investment Agreement
with respect to which such Stockholder may be entitled to vote and (b) will vote
all of his, her or its Shares against, and not provide consent to, (i) any and
all Alternative Investment Proposals and agreements providing for Alternative
Investment Proposals or any proposal or nomination made by a Person who is, or
whose Affiliate is, making or has communicated an intention to make, an
Alternative Investment Proposal, (ii) any action or agreement that would
reasonably expected to result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the
Investment Agreement, or (iii) any other matter that would reasonably be
expected to prevent, interfere with or delay consummation of the transactions
contemplated in the Investment Agreement.
 
1

--------------------------------------------------------------------------------


 
Section 2.                      Transfer of Shares.
 
(a)           Each Stockholder covenants and agrees that, without the prior
written consent of the Investor, such Stockholder will not directly or
indirectly (i) sell, assign, transfer (including by merger, interspousal
disposition pursuant to a domestic relations proceeding or otherwise by
operation of law), pledge, encumber, assign or otherwise dispose of (“Transfer”)
any Shares or the Beneficial Ownership (as hereinafter defined) thereof,
(ii) deposit any Shares into a voting trust or enter into a voting agreement or
arrangement with respect to any Shares or the Beneficial Ownership thereof or
grant or agree to grant any proxy or power of attorney with respect thereto
which is inconsistent with this Agreement or (iii) enter into any contract,
option or other arrangement or undertaking with respect to the direct or
indirect Transfer of any Shares or the Beneficial Ownership thereof  (except, in
each case under clause (i) and this clause (iii), to a Permitted
Transferee).  For purpose of this Agreement, “Beneficial Ownership” shall have
the meaning given to such term in Rule 13d-3 under the Exchange Act
(disregarding the reference to “within 60 days” in Rule 13d-3(d)(1)(i)).  As
used herein, a “Permitted Transferee” shall mean a Person that (A) is a
signatory to this Agreement as of the date hereof, owns Shares continuously from
the date hereof through the time of the action proposed under Section 2(a)(i) or
Section 2(a)(iii), and has not violated this Agreement or (B) before such action
proposed under Section 2(a)(i) or Section 2(a)(iii) occurs, agrees in writing,
in form and substance to the reasonable satisfaction of the Investor, to be
bound as a Stockholder under this Agreement and has not violated this
Agreement.  In connection with any Transfer of Shares to a Permitted Transferee,
the transferring Stockholder may transfer its rights and obligations under this
Agreement to the Permitted Transferee, but the transferring Stockholder shall
remain primarily liable for all breaches of such obligations before such
Transfer and shall remain secondarily liable for all breaches of such
transferred obligations from and after such Transfer.  Notwithstanding anything
herein to the contrary, nothing in this Agreement shall permit any Transfer of
Shares, Beneficial Ownership, rights or obligations or any other action that
would otherwise be permitted by this Section 2(a) if such Transfer or other
action would create any material impediment or delay to the performance or
consummation of the Investment Agreement or this Agreement, including, without
limitation, triggering the applicability of any Takeover Statute to the
Investment Agreement, this Agreement or any of the transactions contemplated by
the Investment Agreement or this Agreement.
 
2

--------------------------------------------------------------------------------


 
(b)           Each Stockholder undertakes that, while this Agreement is in
effect, except as contemplated by Section 8, such Stockholder shall not,
directly or indirectly, (i) solicit, initiate, propose or knowingly encourage or
take any other action to knowingly facilitate an Alternative Investment
Proposal, (ii) enter into any letter of intent, memorandum of understanding,
agreement, option agreement, voting agreement or other agreement or arrangement
with respect to any Alternative Investment Proposal or (iii) enter into,
continue, participate, engage or knowingly assist in any manner in negotiations
or discussions with, or provide any non-public information or data to, any
person (other than the Investor or any of its affiliates or representatives)
relating to any Alternative Investment Proposal.
 
Section 3.                      Proxy With Respect to Shares.  Each Stockholder
hereby irrevocably appoints the Investor as its attorney and proxy, with full
power of substitution, to vote or act by consent in such a manner as such
attorney and proxy or its substitute shall, in its sole discretion, deem proper,
and otherwise act with respect to all of the Shares which it is entitled to vote
at any meeting of the stockholders (whether annual or special and whether or not
an adjourned or postponed meeting) of the Company or to act by consent with
respect to any action (the “Proxy”); provided, however, that each Stockholder
grants a proxy hereunder only with respect to the following matters that may be
presented to the stockholders of the Company: (i) votes or consents with respect
to the Company Voting Proposals pursuant to Section 3.1 of the Investment
Agreement; (ii) votes or consents with respect to any other matter relating to
the consummation of the transactions contemplated by the Investment Agreement;
(iii) votes or consents with respect to any and all Alternative Investment
Proposals and agreements providing for Alternative Investment Proposals or any
proposal or nomination made by a Person who is, or whose Affiliate is, making or
has communicated an intention to make, an Alternative Investment Proposal; (iv)
votes or consents with respect to any action or agreement that would reasonably
be expected to result in a breach of any covenant, representation or warranty or
any other obligation or agreement of the Company under the Investment Agreement;
and (v) votes or consents with respect to any other matter that would reasonably
be expected to prevent, interfere with or delay consummation of the transactions
contemplated in the Investment Agreement.  This proxy is irrevocable, is coupled
with an interest sufficient in law to support an irrevocable proxy and is
granted in consideration of and as an inducement to cause the Investor to enter
into the transactions contemplated by the Investment Agreement.  This proxy
shall revoke any other proxy granted by any of the Stockholders at any time with
respect to the Shares and no subsequent proxies will given by any Stockholder
with respect to the Shares while the Proxy is in effect.
 
Section 4.                      Reasonable Efforts to Cooperate.
 
(a)           Except as contemplated by Section 8, each Stockholder will,
without further consideration, promptly provide any information reasonably
requested by the Company or the Investor for any regulatory application or
filing made or approval sought in connection with the transactions contemplated
by this Agreement or the Investment Agreement (including filings with the SEC or
any other Governmental Entity).
 
3

--------------------------------------------------------------------------------


 
(b)           Each Stockholder hereby consents to the publication and disclosure
in the proxy statement, statements of beneficial ownership filed by the Investor
and its Affiliates and any other documents or communications provided by the
Investor or the Company to any Governmental Entity or to security holders of the
Company of such Stockholder’s identity and Beneficial Ownership of the Shares
and the nature of such Stockholder’s commitments, arrangements and
understandings under and relating to this Agreement, including disclosure of
this Agreement.
 
(c)           Each Stockholder agrees, while this Agreement is in effect, (i) to
notify the Investor promptly in writing of the number of additional Shares, any
options to purchase Shares or other securities of the Company acquired by such
Stockholder, if any, after the date hereof and (ii) to notify the Investor
promptly in writing if it receives, in its capacity as a Stockholder, any
inquiries or proposals relating to the matters contemplated by Section 2(b) and
to include in such notice the identity of the counterparty and the material
provisions of the inquiry or proposal.
 
Section 5.                      Representations and Warranties of the
Stockholders.  Each Stockholder on such Stockholder’s own behalf hereby
severally, and not jointly, represents and warrants to the Investor as follows:
 
(a)           Ownership of Shares.  Except as set forth on Schedule I hereto,
the Stockholder (i) is the sole owner of record and Beneficial Owner of all of
the Shares as set forth opposite his, her or its name on Schedule I hereto and
(ii) has sole voting power with respect to all of such Shares and has not
entered into any voting agreement or voting trust with respect to any such
Shares and has not, except for the Proxy, as of the date hereof granted a proxy,
a consent or power of attorney with respect to such Shares and, so long as this
Agreement is in effect, will not grant any such proxies, consents and powers of
attorney with respect to such Shares that are inconsistent with this Agreement
(except for the Proxy).
 
(b)           Power, Binding Agreement.  The Stockholder has the requisite power
and authority to enter into and perform all of its obligations under this
Agreement and no further proceedings or actions on the part of such Stockholder
are necessary to authorize the execution, delivery or performance by such
Stockholder of this Agreement or the consummation by such Stockholder of the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Stockholder and constitutes a valid and binding
obligation of the Stockholder, enforceable against the Stockholder in accordance
with its terms.
 
(c)           No Conflicts.  The execution and delivery of this Agreement by the
Stockholder do not, and the consummation of the transactions contemplated hereby
by the Stockholder will not, result in any breach or violation of, require any
consent under, be in conflict with or constitute a default (whether with notice
of lapse of time or both) under any mortgage, bond, indenture, agreement,
instrument, obligation, judgment, order, decree, law or regulation to which the
Stockholder is a party or by which the Stockholder (or his, her or its Shares)
are bound, except for any such breach, violation, conflict or default which,
individually or in the aggregate, would not in any material respect impair or
adversely affect the Stockholder’s ability to perform his, her or its
obligations under this Agreement.  Except as expressly contemplated hereby or as
set forth on Schedule I hereto, the Stockholder is not a party to any voting
agreement or voting trust relating to the Shares.
 
4

--------------------------------------------------------------------------------


 
Section 6.                      Termination.  This Agreement shall terminate
upon the first to occur of (a) any termination of the Investment Agreement in
accordance with the terms thereof and (b) the approval of the Share Issuance at
a duly called and held special meeting of the Company’s stockholders, at which a
quorum is present, by the Required Share Issuance Vote.  Any such termination
shall be without prejudice to liabilities arising hereunder before such
termination.
 
Section 7.                      Specific Performance.  The parties hereto agree
that irreparable damage would occur in the event any provision of this Agreement
were not performed in accordance with the terms hereof and that the parties
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy at law or in equity.
 
Section 8.                      Fiduciary Duties.  Each Stockholder is signing
this Agreement solely in such Stockholder’s capacity as an owner of his, her or
its respective Shares, and nothing herein shall prohibit, prevent or preclude
such Stockholder from taking or not taking any action in his or her capacity as
an officer or director of the Company.
 
Section 9.                      Miscellaneous.
 
(a)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties hereto, written or oral, with respect to the subject matter hereof,
and the parties hereto specifically disclaim reliance on any such prior
understandings, agreements or representations to the extent not embodied in this
Agreement. This Agreement may not be amended, modified or rescinded except by an
instrument in writing signed by each of the parties hereto; provided, that the
Investor may waive compliance by any other party with any representation,
agreement or condition otherwise required to be complied with by any such party
under this Agreement or release any other party from its obligations under this
Agreement, but any such waiver or release shall be effective only if in writing
and executed by the Investor.
 
(b)           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.  In the event such court
does not exercise the power granted to it in the prior sentence, the parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the fullest extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.
 
5

--------------------------------------------------------------------------------


 
(c)           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within such State. The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts located in the Borough of Manhattan, State of
New York for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby.
 
(d)           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
(e)           Counterparts and Signature.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.
 
(f)           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt, (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
 
(i)           if to a Stockholder, to the address set forth below such
Stockholder’s name on Schedule I to this Agreement;
 
6

--------------------------------------------------------------------------------


 
(ii)           if to the Investor, to:
 
Kien Huat Realty III Limited
c/o Kien Huat Realty Sdn Bhd.
22nd Floor Wisma Genting
Jalan Sultan Ismail
50250 Kuala Lumpur
Malaysia
Attn:  Gerard Lim
Fax: +603 2162 4951
 
with a copy to:
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attn:  Steven L. Wilner, Esq.
Fax: (212) 225-3999
 
(iii)           if to the Company, to:
 
Empire Reports, Inc.
Monticello Casino and Raceway
Route 17B, P.O. Box 5013
Monticello, NY  12701
Attn:  Joseph Bernstein
Fax:  (845) 807-0000
 
with a copy to:
 
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attn: Robert H. Friedman
Fax: (212) 451-2222
 
(g)           No Third Party Beneficiaries.  This Agreement is not intended, and
shall not be deemed, to confer any rights or remedies upon any person other than
the parties hereto and their respective successors and permitted assigns or to
otherwise create any third-party beneficiary hereto.
 
7

--------------------------------------------------------------------------------


 
(h)           Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties, and any such assignment
or delegation without such prior written consent shall be null and void, except
that the Investor may assign this Agreement to any direct or indirect wholly
owned subsidiary of the Investor without the consent of the Company or the
Stockholders (provided that the Investor shall remain liable for all of its
obligations under this Agreement) and any Stockholder may assign this Agreement
to a Permitted Transferee to the extent permitted by, and in accordance with,
Section 2(a).  Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties hereto
and their respective successors and permitted assigns.
 
(i)           Interpretation.  When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated.  The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any
party.  Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice
versa.  Any reference to any federal, state, local or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”  No summary of this
Agreement prepared by the parties shall affect in any way the meaning or
interpretation of this Agreement.
 
[Remainder of Page Intentionally Left Blank.]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.
 

  EMPIRE RESORTS, INC.       
By:
/s/ Joseph E. Bernstein  
Name:
Joseph E. Bernstein   
Title:
Chief Executive Officer 

 

  KIEN HUAT REALTY III LIMITED      
By:
/s/ Gerard Lim  
Name:
Gerard Lim   
Title:
Authorized Signatory 

 



  STOCKHOLDERS:           
/s/ Albert Nasser
 
Signature
     
Albert Nasser
 
Name




         
/s/ Louis Ceruzzi
 
Signature
     
Louis Ceruzzi 
 
Name




         
/s/ Louis R. Cappelli
 
Signature
     
Louis R. Cappelli
 
Name

 
9

--------------------------------------------------------------------------------


 



  STOCKHOLDERS (ctd):           
/s/ Joseph E. Bernstein
 
Signature
     
Joseph E. Bernstein
 
Name




         
/s/ Ralph J. Bernstein
 
Signature
     
Ralph J. Bernstein
 
Name

 

             
Signature
         
Name

 

             
Signature
         
Name

 

             
Signature
         
Name

 
10

--------------------------------------------------------------------------------


 
Schedule I
 
Stockholder Name and Address
Number of Shares
Notes
Bernstarz LLC
1,500
Joseph E. Bernstein has voting and dispositive power
Joseph E. Bernstein
1,332,229
 
Ralph J. Bernstein
2,221,243
 
LRC Acquisition LLC
5,374,512
Louis Cappelli has voting and dispositive power
Emerita, S.A., a Panamanian corporation
954,994
Albert Nasser has voting and dispositive power
BVS Acquisition LLC
1,189,935
Louis Ceruzzi has voting and dispositive power
Louis Ceruzzi
105,407
 
Garland Business Corporation
1,826,550
Albert Nasser has voting and dispositive power

 
11